USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 1 of 18
                                            45D1 0-2002-CT-0001 31                                                            Filed: 2/14/2020 2:08   PM
                                                                                                                                               Clerk
                                            Lake Superior Court,              Civil Division   6                                 Lake County, Indiana




STATE 0F INDIANA                                                               )LAKE CIRCUIT/SUPERIOR COURT
                                                                               )   SS:
COUNTY 0F LAKE                                                                 )




MATTHEW O’NEIL,
MATTHEW O’NEIL d/b/a O’NEIL’S
DEALS      and O’NEIL’S         DEALS AND
DISCOUNTS, LLC,

Plaintiffs,

                                                         VVVVVVVVVVVVV




VS.                                                                            CAUSE NO.

STATE FARM FIRE AND CASUALTY
COMPANY,

Defendant.


                                 COMPLAINT AND JURY DEMAND
         Comes now         the Plaintiffs   MATTHEW                      O’NEIL,         MATTHEW         O’NEIL    d/b/a   O’NEIL’S

DEALS, and O’NEIL’S DEALS                   AND DISCOUNTS,                          LLC, by        counsel,   Law Ojﬁce ofPaul A.

Rossi,   LLC, and   state for their   cause 0f action against the Defendant                            STATE FARM FIRE AND

CASUALTY COMPANY as follows:

                                                      PARTIES

         1.     At   all   times relevant herein, Plaintiff                    MATTHEW O’NEIL was the sole owner and
operator 0f a business operating in Lake County, Indiana, Which engaged in retail sales, bulk sales,


and public auctions 0f household goods and merchandise, food, and other items 0f interest.

         2.     The company,         originally designated                    and operated under the moniker O’NEIL’S

DEALS      was incorporated under Indiana law                            in   February 0f 2018, and thereafter operated as

O’NEIL’S      DEALS AND DISCOUNTS, LLC.

         3.      While      originally operated out of a facility in                      Cedar Lake, Indiana, the business

rented a facility in the Highland Plaza at 8309 Indianapolis Boulevard, in Highland, Indiana Which
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 2 of 18




would serve as the operation’s place of business and principal offices from November of 2017

until the business left the facility in the fall of 2018.

        4.      At all times relevant herein, Defendant STATE FARM FIRE AND CASUALTY

COMPANY (hereinafter “STATE FARM”) was a national insurance company which sold and

issued policies of insurance to individuals and businesses living and operating within the County

of Lake, State of Indiana, and indeed issued the policy of insurance which forms the basis for the

claims stated herein.

                                           JURISDICTION

        5.      That this Court has original, current, and proper jurisdiction over this matter

pursuant to IC § 33-28-1-2, IC § 33-29-1-1.5, IC § 33-29-1.5-2, Indiana Trial Rule 75(A), and

Indiana Trial Rule 4.4(A)(1) and/or (6).

                                                VENUE

        6.      That venue is proper, appropriate, and preferred in Lake County, Indiana pursuant

to Indiana Trial Rule 75(A).

                                    FACTUAL ALLEGATIONS

        7.      That, beginning in November of 2017, MATTHEW O’NEIL in his capacity as sole

owner and operator of O’NEIL’S DEALS began the process of moving his business from the

previous location in Cedar Lake, Indiana to a new space in the Highland Plaza location.

        8.      That, in anticipation of moving the business into a new, larger facility, MATTHEW

O’NEIL d/b/a O’NEIL’S DEALS met with State Farm insurance agent Ryan Spangler and applied

for a retail sales policy of insurance for their new location.

        9.      Defendant STATE FARM, through their sales agent Ryan Spangler, processed the

O’NEIL’S DEALS application for a policy of retail sales insurance which included $1,500,000 in
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 3 of 18




replacement cost coverage for business personal property.

       10.     Defendant STATE FARM issued a Retail Sales Policy of insurance to O’NEIL’S

DEALS, INC. under policy number 94-CQ-S132-1 (attached hereto as Exhibit A – STATE FARM

POLICY, ENDORSEMENTS, AND DECLARATIONS and referred to hereinafter as “the

Policy”) with an effective date of January 26, 2018, and an expiration date of January 26, 2019 at

the facility located at 8309 Indianapolis Boulevard in Highland, Indiana.

       11.     Under the Policy, in exchange for the payment of premiums, O’NEIL’S DEALS

receives $1,500,000 in coverage “for Business Personal Property located in or on the buildings at

the described premises[.]”

       12.     The Policy specifically affords coverage for such business personal property “to

apply to a building or part of a building, including equipment pertaining to the service of the

building, occupied but not owned by you caused by actual or attempted theft, burglary or

robbery[.]”

       13.     The Policy coverage further extends to personal property which collapses or

“abruptly falls down.”

       14.     In the months that followed, as the business was preparing to open it’s doors for

business, Defendant STATE FARM, through their sales agent Ryan Spangler, visited the Highland

Plaza location and inspected the company’s facility and inventory, and thereafter recommended to

MATTHEW O’NEIL that he might consider requesting additional coverage given the volume of

inventory on site.

       15.     In the late evening hours of February 14, 2018, a security guard for the Highland

Plaza facility called police to report that, while making his rounds, he observed that the rear

overhead door to the O’NEIL’S DEALS location had been damaged and torn down.
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 4 of 18




       16.     Highland police officers arrived on the scene, entered the building, and found no

one inside.

       17.     The following morning, MATTHEW O’NEIL was notified of the events of the

prior evening, and, upon his return to the facility, observed that the building had been broken into

and that thieves had stolen merchandise and personal effects, as well as damaged other

merchandise and equipment belonging to MATTHEW O’NEIL and O’NEIL’S DEALS.

       18.      In accordance with the terms of the policy, MATTHEW O’NEIL reported the loss

to Defendant STATE FARM agent Ryan Spangler on February 15, 2018, and the Defendant

STATE FARM subsequently opened a claim on the Policy under claim number 14-3183-L45.

       19.     On February 23, 2018, MATTHEW O’NEIL finalized his formal incorporation of

his business with the Indiana Secretary of State, and the business was thereafter designated as

O’NEIL’S DEALS AND DISCOUNTS, LLC.

       20.     On March 29, 2018, STATE FARM adjuster Victor Rodriguez conducted a

recorded interview of MATTHEW O’NEIL in regards to the February 14, 2018 claim, which, all

told, lasted in excess of three hours.

       21.     On April 26, 2018, STATE FARM FIRE AND CASUALTY COMPANY

recognized the name change and formally amended it’s declarations to reflect that O’NEIL’S

DEALS AND DISCOUNTS, LLC was the designated named insured on policy number 94-CQ-

S132-1.

       22.     In the weeks after reporting the claim, the Plaintiff enlisted the assistance of family

and friends in helping him to prepare a comprehensive inventory of the merchandise and items

stolen and equipment damaged.

       23.     Plagued by his own history of imprecise record keeping practices, Plaintiff called
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 5 of 18




on STATE FARM agent Ryan Spangler for guidance, and the STATE FARM agent advised the

Plaintiff to “do the best [he could]” in preparing the inventory of items stolen or damaged.

       24.       Plaintiff, again with the assistance of friends, family, and colleagues, began to

gather and provide STATE FARM with as many receipts, invoices, and other documentation as

could be located to assist in establishing his claim.

       25.       On April 23, 2018, Defendant STATE FARM sent correspondence to Plaintiff

confirming that “there is a question as to whether [STATE FARM] is obligated under the policy

for” the February 14, 2018 loss, and requesting the Plaintiff’s cooperation in conducting their

investigation.

       26.       The STATE FARM correspondence neither accepted nor denied coverage of the

February 14, 2018 loss.

       27.       On April 24, 2018, Plaintiff presented State Farm with a Sworn Statement in Proof

of Loss and Personal Property Inventory Sheet, detailing theft and damage losses arising from the

February 14th break in, with the Plaintiff’s calculations of such losses amounting to a figure well

in excess of the $1,500,000 policy limits.

       28.       On May 17, 2018, Defendant STATE FARM acknowledged receipt of the

Plaintiff’s Proof of Loss for the claim arising from the February 14, 2018 break in and theft, and

notified the Plaintiff that STATE FARM was “continuing to investigate the facts and

circumstances surrounding [the] claim, the amount of [the] claim, and the coverage issues

addressed” in the prior correspondence.

       29.       On the same date, STATE FARM advanced a draft in the amount of $8,891.00 to

replace the Plaintiff’s overhead garage door.

       30.       On June 12, 2018, Defendant STATE FARM requested that the Plaintiff
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 6 of 18




MATTHEW O’NEIL present for an examination under oath in regards to the claim.

       31.     On July 3, 2018, before the O’NEIL’S DEALS AND DISCOUNTS, LLC facility

had opened for business for the day, Matthew O’Neil and staff were readying the store for

customers when a shelving unit collapsed, resulting in the damage and destruction of store

merchandise.

       32.     O’NEIL’S DEALS AND DISCOUNTS, LLC subsequently notified State Farm of

the July 3, 2018 loss in a timely manner in accordance with the policy, and STATE FARM opened

a second claim on Plaintiff’s behalf for the damaged goods.

       33.     On July 13, 2018, STATE FARM acknowledged receipt of Plaintiff’s claim for the

July 3, 2018 collapse of the shelving unit.

       34.     On August 9, 2018, STATE FARM sent another letter to Plaintiff confirming the

existence of “a question as to whether [STATE FARM] is obligated under the policy for” the July

3, 2018 loss, and noting that STATE FARM did “not intend, by this letter, to imply that it will

make payment or deny this claim.”

       35.     On August 10, 2018, STATE FARM sent correspondence to Plaintiff

acknowledging receipt of Plaintiff’s Proof of Loss for the July 3, 2018 loss., once again indicating

therein that STATE FARM was “holding” the Proof of Loss, and that “this does not mean that

payment will be denied nor made, but simply that the Company is continuing to investigate as

mentioned above and declines to make payment at this time.”

       36.     On September 27, 2018, counsel for STATE FARM conducted an examination

under oath of Plaintiff MATTHEW O’NEIL which began at approximately 9:00 a.m. and

continued until 4:00 p.m. with a one hour break for lunch.

       37.     On the morning of September 27, 2018, prior to the examination, Plaintiff and
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 7 of 18




counsel provided STATE FARM with a cross-referenced chart and invoices to supplement the

Plaintiff’s original proof of loss, in addition to photographs of items which had been claimed to be

stolen in accordance with the company’s requests.

       38.     At the conclusion of the first examination on September 27, 2018, STATE FARM

requested to continue the examination under oath, and requested Plaintiff’s continued cooperation

and assistance in the investigation.

       39.     On November 19, 2018, STATE FARM conducted another examination under oath

of MATTHEW O’NEIL, beginning at approximately 9:00 a.m. and continuing until approximately

4 p.m. with a one hour break for lunch.

       40.     On February 8th, April 12th, and May 20th of 2019, STATE FARM continued the

examination of MATTHEW O’NEIL with three more full days of questioning beginning at 9:00

a.m. and lasting into the late afternoon hours.

       41.     Plaintiff has cooperated with the Defendant’s investigation to the fullest extent

possible.

       42.     All in all, Plaintiff MATTHEW O’NEIL has presented for a three hour interview

and five separate full day examinations under oath in accordance with the terms of the policy,

amounting to nearly forty hours of examination by STATE FARM and it’s counsel.

       43.     In addition to his efforts to collect documentation of his inventory and purchases,

Plaintiff has provided STATE FARM with unfettered access to his life including but not limited

to access to his family’s bank accounts and cell phone records, the business’s utility bills, family

credit card statements, social media access, hundreds of photographs of his inventory before and

after the break in, and video documentation of his inventory.

       44.     To assist in the STATE FARM investigation, Plaintiff has provided the affidavits
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 8 of 18




of family, friends, and industry colleagues to corroborate his loss claims, including the nature of

his business, and the scope and extent of his inventory before and after the February 14, 2018 and

July 3, 2018 losses.

        45.     Many of the Plaintiff’s friends, family, and colleagues have even agreed to sit for

their own statements under oath, providing hours of additional corroborating evidence of

Plaintiff’s losses.

        46.     In the two years since the break in, Defendant STATE FARM has failed to provide

Plaintiffs with a decision regarding the existence of coverage for the loss of February 14, 2018.

        47.     In the twenty months since the shelving collapse, Defendant STATE FARM has

failed to provide Plaintiffs with a decision regarding the existence of coverage for the loss of July

3, 2018.

        48.     Other than the May 17, 2018 advance for building repairs, Defendant STATE

FARM has advanced no other payments to Plaintiffs under the policy for either of the claims set

forth herein.

        49.     Plaintiff has fully complied with each of the policy terms and conditions of the

STATE FARM Retail Sales Policy under Policy Number 94-CQ-S132-1 as to the February 14,

2018 theft loss claim, and STATE FARM has received and accepted the applicable policy premium

payment for the period during wich the loss occurred.

        50.     Plaintiff has fully complied with each of the policy terms and conditions of the

STATE FARM Retail Sales Policy under Policy Number 94-CQ-S132-1 as to the July 3, 2018

shelving collapse loss, and STATE FARM has received and accepted the applicable policy

premium payment for the period during which the loss occurred.

        51.     To date, Defendant STATE FARM has failed to affirm or deny coverage within a
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 9 of 18




reasonable time after receipt of the Plaintiff’s Proof of Loss for the February 14, 2018 and July 3,

2018 losses.

       52.     To date, Defendant STATE FARM has not attempted, in good faith, to promptly

and equitable settle either the claim of February 14, 2018 or the claim of July 3, 2018, both claims

in which liability has become reasonably clear.

      COUNT I – BREACH OF INSURANCE CONTRACT (FEBRUARY 14, 2018)

       53. That the Plaintiffs incorporate by reference rhetorical paragraphs one (1) through fifty

two (52) above of this Complaint, inclusive, and makes the same a part of Count I.

       54.     At the time of the February 14, 2018 loss, Plaintiff MATTHEW O’NEIL was

covered as an “insured” as defined under a STATE FARM Retail Sales Policy, identifiable by its

Policy ID number 94-CQ-S132-1, and said policy attached hereto as Exhibit A.

       55.     At the time of the February 14, 2018 loss, Plaintiff MATTHEW O’NEIL d/b/a

O”NEIL’S DEALS was covered as an “insured” as defined under the STATE FARM Retail Sales

Policy number 94-CQ-S132-1, attached hereto as Exhibit A.

       56.     That STATE FARM has assigned the Plaintiffs’ claim of February 14, 2018 a

Claim ID Number, namely 14-3183-L45.

       57.     Given the subsequent amendment of the insured’s name in the policy, Plaintiff

O’NEIL’S DEALS AND DISCOUNTS, LLC is now considered to have been an “insured” as

defined under the STATE FARM Retail Sales Policy number 94-CQ-S132-1, attached hereto as

Exhibit A, at the time of the February 14, 2018 loss.

       58.     The Policy states as follows:

               “AGREEMENT: We agree to provide the insurance described in
               this policy. You agree to pay premiums when due and comply with
               the provisions of this policy.”
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 10 of 18




               (Exhibit A).

       59.     Plaintiffs have complied with all of their duties and obligations set forth in the

Policy and/or STATE FARM has waived the same.

       60.     Plaintiffs have paid all premiums due for the applicable policy period for the

February 14, 2018 loss.

       61.     Section 1 of the Policy contains a clause written in favor of the Plaintiffs, by which

the Defendant STATE FARM would compensate the Plaintiffs for losses sustained to business

property:

               “When a Limit of Insurance is shown in the Declarations for that
               type of property as described under Coverage A – Buildings,
               Coverage B – Business Personal Property, or both, we will pay
               for accidental direct physical loss to that Covered Property at the
               premises described in the Declarations caused by any loss as
               described under SECTION I – COVERED CAUSES OF LOSS.”

               (Exhibit A, Section 1).

       62.     Section I of the Policy, in pertinent part, further designates that:

               “Business Personal Property located in or on the buildings at the
               described premises or in the open (or in a vehicle) within 100 feet
               of the described premises, including:

               1. Property, used in your business, that you own, lease from others
                  or rent from others, or that is loaned to you;”

               (Exhibit A).

       63.     The Policy specifically extends coverage to Business Personal Property losses on a

rented premises “caused by actual or attempted theft, burglary or robbery.” (Exhibit A.)

       64.     The Policy also extends coverage for Business Personal Property “to apply to

personal effects owned by” the insured. (Exhibit A).

       65.     The Policy provides for $1,500,000 in coverage for Coverage B – Business
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 11 of 18




Personal Property.

        66.     The merchandise, goods, and personal effects claimed as stolen by Plaintiff meet

the definition of Business Personal Property under the Policy.

        67.     The equipment claimed as damaged by Plaintiff meets the definition of Business

Personal Property under the policy.

        68.     Outside of a single payment for the repair of damages to the business facility made

by STATE FARM in May of 2018, Defendant STATE FARM has failed to make or offer any

payment on the Plaintiff’s loss claim of February 14, 2018 to date, and, in failing to do so,

Defendant STATE FARM has breached the terms of the insurance policy contract.

        69.     The Plaintiffs have sustained significant damages in the form of property losses and

damages as a result of the theft loss which occurred on February 14, 2018.

        70.     That the Plaintiffs are entitled to payment for Business Personal Property benefits

from the Defendant STATE FARM pursuant to the terms and conditions of the aforementioned

Policy for the Business Personal Property theft losses sustained on February 14, 2018, in an amount

to be determined up to and including the benefits and/or policy limits available under said Policy.

        WHEREFORE, the Plaintiffs MATTHEW O’NEIL, MATTHEW O’NEIL d/b/a

O’NEIL’S DEALS and O’NEIL’S DEALS AND DISCOUNTS, LLC, by counsel, demand

judgment against the Defendant STATE FARM FIRE AND CASUALTY COMPANY on Count

I in an amount reasonable under the circumstances, prejudgment interest, post-judgment interest,

the costs of this action, and for all other relief just and proper in the premises.




    COUNT II – BAD FAITH IN THE HANDLING AND/OR SETTLEMENT OF AN
                INSURANCE CLAIM (FEBRUARY 14, 2018 Claim)
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 12 of 18




       71.   That the Plaintiffs incorporate by reference rhetorical paragraphs one (1) through

seventy (70) above of this Complaint, inclusive, and makes the same a part of Count II.

       72.     Defendant STATE FARM owed Plaintiffs a legal duty, as implied in all insurance

contracts in the the state, to exercise good faith in the handling and/or settling of the

aforementioned insurance claim, Claim ID 14-3183-L45.

       73.     Defendant STATE FARM breached it’s duty to exercise good faith in the handling

and/or settling of Claim ID 14-3183-L45 in one or more of the following ways:

               a.      Causing an unfounded delay in making payment;

               b.      Exercising an unfair advantage in an attempt to pressure an insured into

               dropping a claim;

               c.      Failing to pay an insured’s claim in a timely fashion;

               d.      Failing to pay a properly filed claim;

               e.      Not attempting, in good faith, to settle a claim where liability has become

               reasonably clear;

               f.      Failing to affirm or deny coverage within a reasonable time after receiving

               the Plaintiff’s proof of loss;

               g.      Compelling the insured to initiate litigation to recover amounts due.

       74.     There exists no rational or principled basis under the terms and conditions of the

Policy for Defendant STATE FARM’s failure to attempt to settle or pay the claim to date.

       75.     That these actions and/or failures to act were undertaken consciously and

deliberately by Defendant STATE FARM and it’s employees and agents.

       76.     That, in so acting or failing to act, Defendant STATE FARM proceeded with

malice, fraud, gross negligence, and/or oppressiveness, and that these actions and/or failures to act
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 13 of 18




were undertaken with a state of mind reflecting a dishonest purpose, moral obliquity, furtive

design, and/or ill will to the Plaintiffs.

        77.     As a proximate result of the Defendant STATE FARM’s breach of the duty of good

faith to it’s insured, the Plaintiffs have suffered significant damages including but not limited to

compensatory damages related to the loss of February 14, 2018 and consequential damages in

excess of the policy limits including but not limited to damages for emotional distress, loss of

market damages, attorney’s fees, lost income, and business interruption losses.

        78.     That, due to the Defendant STATE FARM’s malicious, fraudulent, grossly

negligent, and/or oppressive acts, Plaintiffs are entitled to and hereby request an award of punitive

damages against the Defendant STATE FARM.

        WHEREFORE, the Plaintiffs MATTHEW O’NEIL, MATTHEW O’NEIL d/b/a

O’NEIL’S DEALS, and O’NEIL’S DEALS AND DISCOUNTS, LLC, by counsel, demand

judgment against the Defendant STATE FARM FIRE AND CASUALTY COMPANY on Count

II in an amount reasonable under the circumstances, including compensatory damages,

consequential damages, emotional distress, punitive damages, attorney’s fees, prejudgment

interest, post-judgment interest, the costs of this action, and for all other relief just and proper in

the premises.

           COUNT III – BREACH OF INSURANCE CONTRACT (JULY 3, 2018)

        79. That the Plaintiffs incorporate by reference rhetorical paragraphs one (1) through fifty

two (52) above of this Complaint, inclusive, and makes the same a part of Count III.

        80.     At the time of the July 3, 2018 loss, Plaintiff O’NEIL’S DEALS AND

DISCOUNTS, LLC was covered as an “insured” as defined under a STATE FARM Retail Sales

Policy, identifiable by its Policy ID number 94-CQ-S132-1, and said policy attached hereto as
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 14 of 18




Exhibit A.

       81.      That STATE FARM has assigned the Plaintiffs’ claim of July 3, 2018 a Claim ID

Number, namely 14-4794-Z63.

       82.      The Policy states as follows:

                “AGREEMENT: We agree to provide the insurance described in
                this policy. You agree to pay premiums when due and comply with
                the provisions of this policy.”

                (Exhibit A).

       83.      Plaintiffs have complied with all of their duties and obligations set forth in the

Policy and/or STATE FARM has waived the same.

       84.      Plaintiffs have paid all premiums due for the applicable policy period for the July

3, 2018 loss.

       85.      Section 1 of the Policy contains a clause written in favor of the Plaintiffs, by which

the Defendant STATE FARM would compensate the Plaintiffs for losses sustained to business

property:

                “When a Limit of Insurance is shown in the Declarations for that
                type of property as described under Coverage A – Buildings,
                Coverage B – Business Personal Property, or both, we will pay
                for accidental direct physical loss to that Covered Property at the
                premises described in the Declarations caused by any loss as
                described under SECTION I – COVERED CAUSES OF LOSS.”

                (Exhibit A, Section 1).

       86.      Section I of the Policy, in pertinent part, further designates that:

                “Business Personal Property located in or on the buildings at the
                described premises or in the open (or in a vehicle) within 100 feet
                of the described premises, including:

                1. Property, used in your business, that you own, lease from others
                   or rent from others, or that is loaned to you;”
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 15 of 18




               (Exhibit A).

       87.     The Policy specifically extends coverage to Business Personal Property losses

where “personal property abruptly falls down or caves in and such collapse is not the result of

collapse of a building[.]” (Exhibit A).

       88.     That the merchandise and goods damaged and/or destroyed when the shelving unit

collapsed on July 3, 2018 were covered as Business Personal Property under the Policy.

       89.     The Policy provides for $1,500,000 in coverage for Coverage B – Business

Personal Property.

       90.     Defendant STATE FARM has failed to make or offer any payment on the Plaintiff’s

loss claim of July 3, 2018 to date, and, in failing to do so, Defendant STATE FARM has breached

the terms of the insurance policy contract.

       91.     The Plaintiffs have sustained significant damages in the form of inventory losses as

a result of the collapse loss which occurred on July 3, 2018.

       92.     That the Plaintiffs are entitled to payment of Business Personal Property benefits

from the Defendant STATE FARM for the Business Personal Property losses sustained as a result

of the shelving collapse on July 3, 2018 pursuant to the terms and conditions of the aforementioned

Policy, in an amount to be determined up to and including the benefits and/or policy limits

available under said Policy.

       WHEREFORE, the Plaintiffs MATTHEW O’NEIL and O’NEIL’S DEALS AND

DISCOUNTS, LLC, by counsel, demand judgment against the Defendant STATE FARM FIRE

AND CASUALTY COMPANY on Count III in an amount reasonable under the circumstances,

prejudgment interest, post-judgment interest, the costs of this action, and for all other relief just

and proper in the premises.
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 16 of 18




           COUNT IV – BAD FAITH IN THE HANDLING AND/OR SETTLEMENT
                   OF AN INSURANCE CLAIM (JULY 3, 2018 Claim)

           93.   That the Plaintiffs incorporate by reference rhetorical paragraphs one (1) through

seventy (70) and seventy-nine (79) through ninety-two (92) above of this Complaint, inclusive,

and makes the same a part of Count IV.

           94.    Defendant STATE FARM owed Plaintiffs a legal duty, as implied in all insurance

contracts in the the state, to exercise good faith in the handling and/or settling of the

aforementioned insurance claim, Claim ID 14-4794-Z63.

           95.    Defendant STATE FARM breached it’s duty to exercise good faith in the handling

and/or settling of Claim ID 14-4794-Z63 in one or more of the following ways:

                  a.      Causing an unfounded delay in making payment;

                  b.      Exercising an unfair advantage in an attempt to pressure an insured into

                  dropping a claim;

                  c.      Failing to pay an insured’s claim in a timely fashion;

                  d.      Failing to pay a properly filed claim;

                  e.      Not attempting, in good faith, to settle a claim where liability has become

                  reasonably clear;

                  f.      Failing to affirm or deny coverage within a reasonable time after receiving

                  the Plaintiff’s proof of loss;

                  g.      Compelling the insured to initiate litigation to recover amounts due.

           96.    There exists no rational or principled basis under the terms and conditions of the

Policy for Defendant STATE FARM’s failure to attempt to settle or pay the claim of July 3, 2018

to date.

           97.    That these actions and/or failures to act were undertaken consciously and
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 17 of 18




deliberately by Defendant STATE FARM and it’s employees and agents.

        98.     That, in so acting or failing to act, Defendant STATE FARM proceeded with

malice, fraud, gross negligence, and/or oppressiveness, and that these actions and/or failures to act

were undertaken with a state of mind reflecting a dishonest purpose, moral obliquity, furtive

design, and/or ill will to the Plaintiffs.

        99.     As a proximate result of the Defendant STATE FARM’s breach of the duty of good

faith to it’s insured, the Plaintiffs have suffered significant damages including but not limited to

compensatory damages related to the loss of July 3, 2018 and consequential damages in excess of

the policy limits including but not limited to damages for emotional distress, loss of market

damages, attorney’s fees, lost income, and business interruption losses.

        100.    That, due to the Defendant STATE FARM’s malicious, fraudulent, grossly

negligent, and/or oppressive acts, Plaintiffs are entitled to and hereby request an award of punitive

damages against the Defendant STATE FARM.

        WHEREFORE, the Plaintiffs MATTHEW O’NEIL and O’NEIL’S DEALS AND

DISCOUNTS, LLC, by counsel, demand judgment against the Defendant STATE FARM FIRE

AND CASUALTY COMPANY on Count IV in an amount reasonable under the circumstances,

including compensatory damages, consequential damages, emotional distress, punitive damages,

attorney’s fees, prejudgment interest, post-judgment interest, the costs of this action, and for all

other relief just and proper in the premises.




                                                Respectfully submitted,
USDC IN/ND case 2:20-cv-00096-TLS-JEM document 3 filed 02/14/20 page 18 of 18




                                                      LAWOFFICE 0F PAUL A. ROSS], LLC


                                                By:            /s/ Justin   M Treasure
                                                          Paul A. Rossi, #20346-98
                                                          Daniel Korban #3 07 1 5-64
                                                          Justin Treasure #   26 1 32-45
                                                      Attorneys for Plaintiffs
                                                          1601 Northview Drive
                                                          Lowell, Indiana 463 56
                                                          Telephone: (2 1 9) 690- 1200
                                                          Facsimile: (2 1 9) 690- 1 300


                                                JURY DEMAND
        Plaintiff hereby      demands   trial   by jury   as t0 all issues contained Within this Complaint.


                                                          Respectfully submitted,



                                                      LAWOFFICE 0F PAUL A. ROSSI, LLC


                                                                /s/Justin   M. Treasure

                                                          Paul A. Rossi, #20346-98
                                                          Daniel Korban #3 07 1 5-64
                                                          Justin Treasure #   26 1 32-45
                                                      Attorneys for Plaintiff
                                                          1601 Northview Drive
                                                          Lowell, Indiana 463 56
                                                          Telephone: (2 1 9) 690- 1200
                                                          Facsimile: (2 1 9) 690- 1 300




Law Ofﬁce ofPaul A.     Rossi,   LLC
1601 Northview Drive
Lowell, Indiana 46356
Telephone: (2 1 9) 690-1200
Facsimile: (219) 690-1300
